DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.
Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Claim Objections
Claims 2-5 and 12-15 are objected to because of the following informalities:  the recitation of “the amino acid of” should more appropriately be “the amino acid sequence of”.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an isolated nucleic acid molecule wherein the nucleic acid molecule encodes a consensus Zika antigen.

Claim 11 is drawn to a composition comprising a nucleic acid molecule, wherein the nucleic acid molecule encodes a consensus Zika antigen.  
Further limitations on the composition of claim 11 are wherein the amino acid of the consensus Zika antigen is selected from the group consisting of: SEQ ID NO: 1, a fragment of SEQ ID NO: 1, an amino acid sequence that is at least 90% homologous to SEQ ID NO: 1, SEQ ID NO: 1 linked to an IgE signal peptide, a fragment of SEQ ID NO: 1 linked to an IgE signal peptide, and an amino acid sequence that is at least 90% homologous to SEQ ID NO: 1 linked to an IgE signal peptide (claim 12); wherein the amino acid of the consensus Zika antigen selected from the group consisting of: SEQ ID NO:3, a fragment of SEQ ID NO:3, an amino acid sequence that is at least 90% homologous to SEQ ID NO:3, SEQ ID NO:3 linked to an IgE signal peptide, a fragment of SEQ ID NO:3 linked to an IgE signal peptide, and an amino acid sequence that is at least 90% homologous to SEQ ID NO:3 linked to an IgE signal peptide (claim 13); wherein the amino acid of the consensus Zika antigen selected from the group consisting of: SEQ ID NO:5, a fragment of SEQ ID NO:5, an amino acid sequence that is at least 90% homologous to SEQ ID NO:5, SEQ ID NO:5 linked to an IgE signal peptide, a fragment of SEQ ID NO:5 linked to an IgE signal peptide, and an amino acid sequence that is at least 90% homologous to SEQ ID NO:5 linked to an IgE signal peptide (claim 14); wherein the amino acid of the consensus Zika antigen selected from the group consisting of: SEQ ID NO:7, a fragment of SEQ ID NO:7, an amino acid sequence that is at least 90% homologous to SEQ ID NO:7, SEQ ID NO:7 linked to an IgE signal peptide, a fragment of SEQ ID NO:7 linked to an IgE signal peptide, and an amino acid sequence that is at least 90% homologous to SEQ ID NO:7 linked to an IgE signal peptide (claim 15); wherein the composition is formulated for delivery to an individual using electroporation (claim 16); further comprising nucleic acid sequences that encode one or more proteins selected from the group consisting of: IL-12, IL-15 and IL-28 (claim 17); 

Claim 19 is drawn to a method of treating an individual who has been diagnosed with Zika virus comprising administering a therapeutically effective amount of the composition of claim 1 to an individual.
Claim 20 is drawn to a method of preventing a Zika virus infection in an individual comprising administering a prophylactically effective amount of the composition of claim 1 to an individual.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring Zika virus sequences without significantly more. The claim(s) recite(s) isolated nucleic acid molecules which encode a “consensus Zika antigen”. This judicial exception is not integrated into a practical application because while the specification attempts to define the “consensus” antigen as being synthetic sequences derived from alignments, there is no requirement that the resulting sequence would be non-natural.  For instance, there is no requirement as to how many Zika virus sequences must be aligned to produce the antigenic sequence, and the dependent claims are drawn towards sequences with percent homologies that would reasonably read upon wild-type sequences, and fragments thereof are clearly drawn towards naturally occurring Zika virus sequences. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no requirement that the nucleic acid be a type of nucleic acid that would not be produced by Zika virus, nor is there any requirement that the resulting sequence be drawn to a Zika virus sequence that does not naturally occur.  There is no requirement that the sequence is a consensus full-length protein, or includes non-natural or non-native regions, such as fusion proteins or tags such as IgE signal peptides.  There is nothing in further dependent claims that structurally distinguishes the 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (US20170340724A1, Pub. 11/30/2017; Priority 10/22/2015; hereafter “Ciaramella”.)
The Prior Art
Ciaramella teaches RNA Zika virus antigens which are delivered to the host in lipid nanoparticles (entire document; see abstract; reference claim 1.)  Ciaramella teaches sequences which share at least 90% identity to those of SEQ ID NOs: 1 (SEQ ID NO: 203; 96.7% identity), 3 (SEQ ID NO:170, 97.4% identity), 5 (SEQ ID NO: 194, 94.3% identity), and 7 (SEQ ID NO: 162; 84.0% identity)(instant claims 1-4, 11-15).  Since the claims are also drawn to fragments, the alignment of SEQ ID NO: 7  with that of SEQ ID NO:162 of Ciaramella shows that fragments of the Ciaramella sequence share 100% homology with fragments of SEQ ID NO:7, and therefore teach the limitations of instant claim 5 (see alignment in ABSS search results; note that alignments are not included herein since application has not yet published.)
SEQ ID NO: 118 of Ciaramella aligns with 60.7% identity to SEQ ID NO:4 and 48.4% identity to SEQ ID NO:6, with fragments of SEQ ID NO: 4 and SEQ ID NO:6 aligning with 100% identity (see alignment in ABSS search results; instant claims 8-9).  
Ciaramella teaches the composition may be delivered via electroporation (¶[0159]; instant claim 16) and that the compositions may comprise adjuvants (¶[0006]).  The compositions can be used to instant claims 18 and 20).  The vaccines can be prophylactic or therapeutic (¶[0169]) and can be used to treat ZIKV infections (¶[0822]; instant claim 19).  
For at least these reasons, Ciaramella teaches the limitations of instant claims 1-5, 8-9, 11-16, and 18-20, and anticipates the instant invention.  

Claim(s) 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petsch et. al.(US20210205434A1, Pub. 07/08/2021; Priority 02/17/2016; hereafter “Petsch”.)
The Prior Art
Petsch teaches artificial nucleic acids and polypeptides suitable for use in treatment or prophylaxis of an infection with a Zika virus (ZIKV) or disorder related to such an infection, and compositions and vaccines which comprise said ZIKV sequences (entire document; see abstract; instant claims 1, 11, 18-20).  Petsch teaches sequences which align with those of the instant invention, such as SEQ ID NO: 4296, which aligns with 79.2% identity to SEQ ID NO:2 of the instant invention, with fragments of said sequence aligning with 100% identity, thus teaching the limitations of instant claims 6-7.  Petsch teaches SEQ ID NO: 214, which aligns with 76.9% identity, with fragments of said sequence aligning with 100% identity, thus teaching the limitations of instant claim 8.  Petsch teaches SEQ ID NO: 408, which aligns with 65.5% identity, with fragments of said sequence aligning with 100% identity, thus teaching the limitations of instant claim 9.   Petsch teaches the nucleic acids may be delivered via vectors, preferably plasmid vectors (¶[0053][0840]; instant claim 10).  Petsch teaches the nucleic acids may be delivered via electroporation (¶[0051]; instant claim 16) and may include adjuvants such as IL-12, IL15, or IL-28 (¶[0598]; instant claim 17).  
For at least these reasons, Petsch teaches the limitations of instant claims 1, 6-11, and 16-20, and anticipates the instant invention.

 
Conclusion
No claims are allowed.
and is listed below.
US 20190358314 A1 – Applicant-related art regarding ZIKV antigen delivery.
WO 2017147458 A1 – international patent filing related to instant invention.
Faye O, Faye O, Diallo D, Diallo M, Weidmann M, Sall AA. Quantitative real-time PCR detection of Zika virus and evaluation with field-caught mosquitoes. Virol J. 2013 Oct 22;10:311.  Teaches generation of consensus sequences for use in detection of ZIKV from field samples using qRT-PCR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/
Primary Examiner, Art Unit 1648